Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT OF
                           THE SOUTHERN DISTRICT OF FLORIDA
                              (FORT LAUDERDALE DIVISION)


  BERKLEY VACATION RESORTS, INC., et. al.,                Case No.: 0:18-cv-62372FAM

                    Plaintiffs,

  vs.

  MITCHELL REED SUSSMAN, an individual,

                   Defendant.


                      STIPULATION FOR DISCOVERY AND
             PRODUCTION OF ELECTRONICALLY STORED INFORMATION

         Plaintiffs and Defendant have agreed to the following protocol to govern electronic

  discovery and the production of documents by Plaintiffs and Defendant in this case. This

  protocol will govern discovery of electronically stored information (“ESI”) in this case as a

  supplement to the Federal Rules of Civil Procedure and any other applicable orders and rules.

         This protocol may require amendment or adjustment as the case proceeds based upon the

  results of anticipated future meet and confers and by later agreement of the parties, including the

  parties’ engagement of document hosting vendors and associated technical requirements. To

  avoid costly and unnecessary discovery disputes, and to promote cooperation and efficiency

  throughout the discovery process, the parties have committed to routinely meeting and

  conferring on the status and progress of discovery and will keep the Court apprised.

         The parties are aware of the importance the Court places on cooperation and commit to

  cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the

  Discovery of ESI. The parties agree to cooperate in good faith regarding the disclosure and
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 2 of 10



  formulation of appropriate search methodologies, custodians, and sources of ESI in advance of

  any search and/or collection of ESI.

         The parties hereby stipulate that discovery and production of electronically stored

  information (“ESI”) shall be conducted as follows:

  I.     SCOPE AND LIMITATIONS OF PRESERVATION AND PRODUCTION OF ESI

         The parties agree to take the proportionality considerations addressed in Fed. R. Civ. P.

  26(b)(2)(C) into account for purposes of production of discovery in this matter. Adopting a

  tiered or sequenced approach to electronic discovery may be appropriate, and the parties agree to

  continue to consider and confer about the most efficient processes as discovery proceeds.

         Where a responding party contends that that party has or may have any potentially

  responsive ESI that is alleged by a party to be inaccessible and, hence, not producible by that

  party, the parties shall promptly confer in order to (1) reach an agreement as to how they will

  proceed with respect to such allegedly inaccessible ESI, or, if the parties cannot reach an

  agreement after conferring, (2) notify the Court that the parties have a dispute regarding ESI

  alleged to be inaccessible. Where an assertion or objection of burden and cost is made, the

  parties agree to meet and confer to discuss the possibility of cost sharing prior to submitting the

  matter for resolution by the Court.

         Notwithstanding any provisions set forth herein to the contrary, nothing in this protocol

  shall be construed to alter or modify a party’s discovery rights, obligations, or burdens of proof

  under applicable rules or decisional authority.

  II.    GENERAL PRODUCTION SPECIFICATIONS

         A.      Image Requirements

                 1.      Single page Group IV Tagged Image File format (“TIFF”) Images

                 2.      Image Resolution: 300 DPI


                                                    2
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 3 of 10



                 3.        File Naming Convention for TIFF images: each page of a produced

  document shall have a legible, unique page identifier (“Bates Number”) in the bottom right

  corner and confidentiality legend (where applicable). Each TIFF file shall be named with Bates

  Number of the produced document’s page to which the image file relates.

                 4.        An IPRO load file (LFP) shall be provided in a format to facilitate the

  loading of images into a document review application such as Summation or Concordance.

         B.      Extracted Text Requirements

                 1.        Except for documents that have been redacted, full extracted text shall be

  provided for each document produced. For redacted documents, text shall be provided for each

  redacted document utilizing Optical Character Recognition (“OCR”) technology.

                 2.        All text, whether extracted or OCR based, shall be produced on a

  document-level basis, meaning that there shall be one text file for each document. All text shall

  also be provided with the load file.

                 3.        All text files shall be named with the Beginning Bates Number of the

  produced document to which the text file relates.

         C.      Metadata Fields

                      1.   Documents shall be produced with the following             metadata fields

    populated:


    Field Name                    Description

    BEGNO                         First bates number of electronic document

    ENDNO                         Last bates number of electronic document

    BEGATTACH                     First bates number of the first page in a parent/child email
                                  relationship




                                                    3
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 4 of 10




    Field Name            Description

    ENDATTACH             Last bates number of the last page in a parent/child email
                          relationship

    PARENTCHILDRNG        Bates range of production family

    PAGES                 Total number of pages

    VOLUME                Production volume name

    RECTYPE               Populate with either E-Mail, Attachment, Hard Copy or E-Docs
                          (loose e-files)

    DOCDATE               Date sent (for emails and attachments) or last modified date (for
                          loose e-files)

    SENTDATE              Date email/document was sent

    SENTONTIME            Time email/document was sent

    CREATEDATE            Date document was created

    CREATETIME            Time document was created

    LASTMODDATE           Date document was last modified

    LASTMODTIME           Time document was last modified

    RECEIVEDDATE          Date email/document was received

    RECEIVEDTIME          Time email/document was received

    AUTHOR                Author of email, attachment, or loose e-file

    TO                    Direct or Primary Recipient(s) of email (listed in To field)

    CC                    Secondary Recipient(s) of email (listed in CC field)

    BCC                   Blind Recipient(s) of email (listed in BCC field)

    DOCTITLE              Title of document

    EMAILSUBJECT          Subject line of email

    CUSTODIAN             Name of person from whom the email/document was collected



                                              4
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 5 of 10




    Field Name                  Description

    NATIVEPATH                  Link to native file path for documents produced in native format

    ATTACHCOUNT                 Total number of attachments

                                Names of other custodians from whom the email/document was
                                collected, including documents which were de-duplicated from
    OTHERCUSTODIANS
                                production

    FILENAME                    File name of the email/document

    FILEEXT                     File extension of the email/document

    CHILDNAMELST                List of filenames of attachments/embedded documents

    FILETYPE                    Type of file (i.e. Spreadsheet, Plaintext, etc.)

    FILESIZE                    File size in bytes

    APPLICATION                 Name of software application used to open file type

    FULLTEXT1                   Full text (extracted or OCR text, as applicable) for the
                                email/document

    FULLTEXT2                   Overflow text field

    FULLTEXT3                   Second overflow text field

                 2.     The metadata listed above shall be provided where available.

                 3.     This list of field does not obligate any Party to code fields that are not part

  of the original metadata of the document, automatically generated by the processing of the ESI.

  The parties agree to meet and confer in connection with any metadata asserted to be costly or

  burdensome to obtain or produce.

  III.   NATIVE FILES

         A.      File Types to be Produced in Native

                 1.     The parties have agreed that the following file types shall be produced in

  native format, whether they exist as attachments to emails or as standalone files: email and other


                                                     5
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 6 of 10



  messaging application data, spreadsheets (e.g., Excel), presentation (e.g. PowerPoint), .csv files,

  and audio or visual files such as .wav or .mpeg files.

                  2.     In addition to the foregoing, a party may request that a document

  originally produced in TIFF format be produced in native, if the conversion process omits

  potentially relevant substantive content or has made the document illegible or difficult to use.

         B.       Production Specifications for Native Files

                  1.     All native files shall be named with the beginning Bates number of the

  produced document to which the native file relates. The original file name of the native will be

  provided inside the FILENAME field in the load file containing the document’s metadata. In

  addition, a corresponding single-page TIFF placeholder will be provided with the following text

  “Produced in Native” across the page and endorsed with proper Bates number and any

  confidentiality designations.

  IV.    HARD COPY FILES

         Documents collected in hard copy shall be produced in TIFF format with OCR text. In

  scanning paper documents, the unitization of the documents, attachments, folders and binders

  shall be maintained as it existed in the original. Parent-child relationships shall be preserved in

  the IPRO LFP load file.

  V.     METHOD OF PRODUCTION

         The parties agree that documents shall be delivered to opposing counsel on CDs, DVDs,

  external drives, or via FTP sites. The production media will be encrypted, and the producing

  party shall provide instructions on how to decrypt the files in an email separate from the

  production. Production media shall include the case caption, production volume, date, and bates

  number range.




                                                   6
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 7 of 10



  VI.    DUPLICATES

         The parties agree that the producing party is only required to produce a single copy of a

  responsive document or ESI, and may remove exact duplicates across custodians. If a party de-

  duplicates across custodians, it shall populate the “All Custodians” metadata field with the names

  of all custodians from whom it collected the responsive document or ESI. Notwithstanding

  anything contained herein to the contrary, if a thread with attachments is being produced, all of

  the attachments shall be included with each email in that thread or, a hash value for the

  attachment(s) associated with each email in that thread shall be mapped to each email in thread.

  VII.   PRIVILEGE AND REDACTION LOGS

         The parties agree to produce privilege and redaction logs that comply with the

  requirements in Fed. R. Civ. P. 26(b)(5) and Local Rule 26.1(e)(2).

         Privilege logs will be produced on a rolling basis, within twenty-one (21) days of each

  rolling production.

  VIII. DISCOVERY AND ADMISSIBILITY

         Nothing in this stipulation shall be construed to affect the discoverability or admissibility

  of any document or data. All objections to the discoverability or admissibility of any document

  or data are preserved and may be asserted at any time.

  IX.    CONFIDENTIALITY

         The parties shall comply with the terms of any Protective Orders entered by the Court

  with respect to the production, storage or use of documents and electronically stored information.

  X.     INADVERTENT DISCLOSURE

         The parties’ document productions are subject to their rights under the any Protective

  Order entered by the Court, the practices of this Court, Fed. R. Civ. P. 26(b)(5), and Fed. R.

  Evid. 502.


                                                  7
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 8 of 10



         Any party or non-party who inadvertently discloses material that is privileged (including,

  but not limited to, the attorney-client privilege, the work-product protection or the joint defense

  privilege) will not be deemed to have waived any applicable privileges or protection, pursuant to

  Fed. R. Evid. 502(d).

         Upon discovery of an inadvertent disclosure of privileged material, a party or non- party

  shall promptly advise all receiving parties and request that the inadvertently produced material

  be returned. The receiving parties shall return or destroy such inadvertently produced material,

  including all copies, within 14 days of receiving such a written request. The receiving parties

  shall retrieve the information if it was disclosed prior to notification, and must not use or disclose

  the information until the claim is resolved. The parties returning such inadvertently disclosed

  material may thereafter seek re-production of any such material pursuant to applicable law by

  making a motion within 14 days.

  XI.    CONFERENCE OF COUNSEL TO RESOLVE DISPUTES

         As noted above, and pursuant to Local Rule 7.1(a)(3), prior to filing any motion, the

  parties agree to meet and confer in good faith to resolve any disputes involving the production of

  documents or information.




                                                    8
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 9 of 10



         STIPULATED AND AGREED this 4th day of April, 2019:

  GREENSPOON MARDER LLP                        MICHAEL L. FEINSTEIN, PA

  By:     /s/ Roy Taub                         By:    /s/ Michael L. Feinstein
  Richard W. Epstein                           Michael L. Feinstein
  Florida Bar No. 229091                       FBN 650382
  richard.epstein@gmlaw.com                    200 SE 18th Court
  maria.salgado@gmlaw.com                      Fort Lauderdale, FL 33316
  Jeffrey A. Backman                           Telephone: (954) 767-9662
  Florida Bar No. 662501                       Facsimile: (954) 764-4502
  jeffrey.backman@gmlaw.com                    Michael@feinsteinlaw.net
  khia.joseph@gmlaw.com
  Roy Taub                                     MITCHELL REED SUSSMAN &
  Florida Bar No. 116263                       ASSOCIATES
  roy.taub@gmlaw.com                           Mitchell Reed Sussman
  cheryl.cochran@gmlaw.com                     1053 S. Palm Canyon Drive
  200 East Broward Boulevard, Suite 1800       Palm Springs, CA 92264
  Fort Lauderdale, Florida 33301               Telephone: (760) 325-7255
  Telephone: 954.491.1120                      raventv1@aol.com
  Facsimile: 954.343.6958
                                               Attorneys for Defendant
  Attorneys for Plaintiffs




                                           9
Case 0:18-cv-62372-FAM Document 32 Entered on FLSD Docket 04/04/2019 Page 10 of 10



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 4, 2019, the foregoing was electronically filed with

   the clerk of the court using the CM/ECF Portal, which will send notice of filing and a service

   copy to all counsel of record.

                                                     ____/s/ Roy Taub_______
                                                     ROY TAUB




                                                10
